 1   PHILIP A. TALBERT
     Acting United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   CASPAR CHAN, CSBN 294804
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (510) 970-4810
 7          Facsimile: (415) 744-0134
            E-Mail: Caspar.Chan@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant                    FRESNO DIVISION
12
13
     ELIAS PEREZ GARZA,                                )   Case No. 1:20-cv-01065-SKO
14                                                     )
            Plaintiff,                                 )   STIPULATION AND ORDER FOR
15                                                     )
            v.                                         )   VOLUNTARY REMAND PURSUANT TO
16                                                     )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                                      )
17                                                     )   (Doc. 15)
     Commissioner of Social Security,                  )
18                                                     )
            Defendant.                                 )
19                                                     )
20
21
22
23
24
25
26
27
28
 1          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that this

 2   action be remanded for further administrative action pursuant to section 205(g) of the Social Security

 3   Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the Appeals Council will remand

 4   the case to an administrative law judge (ALJ) for a new decision. The Appeals Council will instruct the

 5   ALJ to reassess Plaintiff’s subjective statements about symptoms. The Appeals Council will further

 6   instruct the ALJ to take further action to complete the administrative record, as warranted. The parties

 7   further request that the Clerk of the Court be directed to enter a final judgment in favor of Plaintiff, and

 8   against Defendant, reversing the final decision of the Commissioner.

 9
10                                                  Respectfully submitted,

11
     Date: June 22, 2021                            PEÑA & BROMBERG, PC
12
                                                    By:    /s/ Caspar Chan for Jonathan Peña*
13                                                  JONATHAN PENA
14                                                  *Authorized by email on June 21, 2021
                                                    Attorneys for Plaintiff
15
     Date: June 22, 2021                            PHILIP A. TALBERT
16                                                  Acting United States Attorney
17                                                  Eastern District of California

18                                                  By:    /s/ Caspar Chan
                                                    CASPAR CHAN
19                                                  Special Assistant United States Attorney
20                                                  Attorneys for Defendant

21
22
23
24
25
26
27
28
 1                                                   ORDER
 2            Based upon the parties’ above Stipulation for Voluntary Remand Pursuant to Sentence Four of 42
 3   U.S.C. § 405(g) (“Stipulation to Remand”) (Doc. 15), and for good cause shown,
 4            IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the Commissioner
 5   of Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
 6            The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Elias
 7   James Perez Garza and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
 8
     administratively close this file.
 9
10   IT IS SO ORDERED.

11
     Dated:     June 22, 2021                                    /s/   Sheila K. Oberto            .
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
